DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-17 are pending, with claims 1-9, and 16-17 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al. US 20080220411 A1 as cited in Office Action mailed 05/15/2020, hereinafter McNaughton, in view of Heil et al. US 20110065209 A1 hereinafter Heil.
Regarding claim 1, McNaughton discloses an apparatus (Fig 3A) comprising a detection fluid container (fluidic cell) containing detection fluid comprising dye coated magnetically modulated optical nanoprobes “MagMOON” (par 91-94).
A particle controller comprising a magnet (Fig 3A).
A photodetector (Fig 6).
A system comprising a processor and memory (par 12, Fig 3A, Fig 6) storing executable instructions that, when executed, cause the processor to control, via fluid flow (par 116), biological samples may be fluids such as blood (par 60), fluid flow of mixes the biological sample with the detection fluid (Fig 3b, pars 110 and 111) which results in the mixing of blood extracted from the user with the detection fluid to generate the magnetic test particles (Fig 3B), determine a color of the magnetic test particles based on the photodetector (par 121), and perform a blood analysis of blood viscosity (par 75) by using the fluorescence detection of the magnetic test particles (par 131) and allows for the determination of the rotational rate to calculate the critical slipping rate (par 171) which is used to calculate the viscosity of the sample (par 166) and so 
McNaughton does not disclose a particle flow controller comprising a magnet or an electromagnet that removes magnetic test particles from a mixing of blood extracted from a user with the detection fluid.
Heil is in the analogous art of sample preparation and analyte detection (Abstract) and discloses detection fluid comprising dye coated magnetic particles (par 12) that generate magnetic test particles as bound analyte and magnetic particles (Fig 8). A particle flow controller comprising a magnet (510) which removes magnetic test particles (Fig 5) and from a mixing of blood and the detection fluid (par 53). The particle flow controller allows for the positioning of magnetic test particles (Figs 25-27). This allows the magnetic test particles to be separated from unbound particles using simple mechanical translation (par 72).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particle controller of McNaughton to incorporate the particle flow controller of Heil. Doing so would allow magnetic test particles to be separated from unbound particles using simple mechanical translation as recognized by Heil.
The prior art is capable of being used as an allergen detector system as the antibodies that can be used include IgE (McNaughton par 45) which binds to allergens as the antigen, and the system detects a color of the test particles (McNaughton par 121), and one of ordinary skill in the art, before the effective filing date of the invention, to have applied the known technique of allergen detection to the device of McNaughton 

Regarding claim 3, McNaughton in view of Heil discloses all of the limitation of claim 1, further comprising a light emitter, LED (McNaughton Fig 3) wherein the color of the magnet test particles is determined further based on light emitted from the light emitter (par 121).

Regarding claim 4, McNaughton in view of Heil discloses all of the limitation of claim 1, further comprising a blood extraction pad (McNaughton substrate), wherein the mixing of blood and the detection fluid occurs in the blood extraction pad (McNaughton Fig 3B)

Regarding claim 9, McNaughton in view of Heil discloses all of the limitation of claim 1, but does not disclose wherein the executable instructions further cause the processor to perform a second blood analysis on second blood extracted from the user to confirm that an exposure to an allergen has occurred. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the extractor controller to perform a second extraction of blood after exposure to the allergen is detected by the allergen detector to confirm that the exposure to the allergen has occurred as the known technique of multiple sampling to yield predictable results of reduced likelihood of a false positive. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 16, McNaughton in view of Heil discloses all of the limitation of claim 1, wherein the color of the magnetic test particles are determined further based on a measurement of voltage (McNaughton CCD camera Fig 3A). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McNaughton in view of Heil as applied to claim 1 above, and further in view of Jones et al. US 20140141990 A1, hereinafter Jones.
Regarding claim 2, McNaughton in view of Heil discloses all of the limitation of claim 1, and further that the dye coating may comprise antibodies (McNaughton, par 77) but does not disclose a dye coating including histamine antibodies. 
However, Jones teaches the analogous art of measuring and detecting the presence of serological markers (par 6). Histamine is involved with allergic reactions (Table 1). Histamine binding moiety is an anti-histamine antibody and suitable anti-histamine antibodies for determining the presence or level of histamine in a sample (par 172). The antibodies can be immobilized onto magnetic particles and generate a colored response to being exposed to the antigen (par 277). The anti-histamine antibodies are available commercially (par 172).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antibodies of McNaughton in view of Heil to incorporate the histamine specific antibodies of Jones. Doing so would provide an antibody that is useful in detecting the presence or level of histamine in a sample and is available commercially as recognized by Jones.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McNaughton in view of Heil as applied to claim 1 above, and further in view of Finan et al. US 20140276554 A1, hereinafter Finan.
Regarding claim 5, McNaughton in view of Heil discloses all of the limitations of claim 1, but does not disclose further comprising a treatment provider comprising a drug container and a treatment cannula, wherein the allergen detector system notifies the treatment provider of an exposure to an allergen based on the blood analysis, causing the treatment provider to treat the user by injecting the user with a drug from the drug container via the treatment cannula.
Finan is in the analogous art of controlling glucose levels in (Abstract) and discloses an apparatus (Fig 1, par 77) with a glucose sensor (22) to measure a state of the user based on the blood analysis (par 84), a treatment provider (102) comprising a drug container (par 79) and a treatment cannula (par 4). The glucose sensor notifies the treatment provider of the state of the user based on the blood analysis (520), causing the treatment provider to treat the user (540, 550) by injecting the user with a drug from the drug container via the treatment cannula (560) (Fig 5). Drug delivery devices that relieve the patient of the need for syringes or drug pens and the need to administer manually and the drug delivery device allows for the delivery of a drug in a manner that bears greater similarity to the naturally occurring physiological process and can be controlled to follow standard or individually modified protocols to give the patient better control (par 3).
.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton in view of Heil as applied to claim 1 above, and further in view of in view of Boriah et al. US20150182157 A1, hereinafter Boriah.
Regarding claim 7, McNaughton in view of Heil discloses all of the limitation of claim 1, but does not disclose further comprising a blood extractor comprising a blood extraction pad, wherein the blood extracted from the user is received by the blood extraction pad, and an extraction cannula, wherein the blood extracted from the user is extracted by the extraction cannula
However, Boriah teaches the analogous art of a portable automated diagnosis apparatus (Abstract). The apparatus (Fig 9) extracts blood from a user using a skin puncturing needle at a programed time to collect a blood sample at a predetermined volume (par 19). The patient's blood may be accessed through an intravenous catheter /cannula, venipuncture, PICC, peripheral catheter /cannula, arterial line/catheter (par 51). The onboard computer controls the release of the skin puncturing needles (2) (par 11). An extraction cannula to extract blood from the user subcutaneously (Boriah, par 51).A detection fluid is contained in a buffer reservoir (5) and is mixed with the blood in 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of McNaughton in view of Heil to incorporate the automated blood extractor and controller of Boriah. Doing so would provide a miniaturized, automated sample collection, testing and reporting system that is completely self-contained as recognized by Boriah.

Regarding claim 8, McNaughton in view of Heil discloses all of the limitation of claim 1, but does not disclose further comprising a waste container to receive wherein the blood, the detection fluid, and the magnetized testy particles are stored in the waste container after the blood analysis is performed.
However, Boriah teaches the analogous art of a portable automated diagnosis apparatus (Abstract). The apparatus (Fig 9) extracts blood from a user using a skin puncturing needle at a programed time to collect a blood sample at a predetermined volume (par 19). A detection fluid is contained in a buffer reservoir (5) and is mixed with the blood in the sensing chamber (22) (Fig 7) with an in-line miniature direction flow 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of McNaughton in view of Heil to incorporate the waste container of Boriah. Doing so would collect the waste solution which is an advantage of the system with lack of blood return to the patient from the system as recognized by Boriah.

Regarding claim 17, McNaughton in view of Heil discloses all of the limitations of claim 1, further comprising a magnet for moving the magnetic test particles (McNaughton par 130), but does not disclose a valve, wherein the magnetized test particles are moved towards a location of the detector system based the valve. 
However, Boriah teaches the analogous art of a portable automated diagnosis apparatus (Abstract). The apparatus (Fig 9) extracts blood from a user using a skin puncturing needle at a programed time to collect a blood sample at a predetermined volume (par 19). A detection fluid is contained in a buffer reservoir (5) and is mixed with the blood in the sensing chamber (22) (Fig 7) with an in-line miniature direction flow control valve (21) to prevent back flow when mixing the sample and the detection fluid (par 119).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of 

Response to Arguments
Applicant's arguments, see Remarks pages 5-7, filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that McNaughton et al. US 20080220411 A1, hereinafter McNaughton, does not teach or suggest mixing of blood with the detection fluid is not found to be persuasive. McNaughton discloses that the sample may be a fluid including blood (par 60) and that a blood analysis such as blood viscosity is performed on the sample (par 75). Fig 3B discloses that the substrate provides an environment for the magnetic particles to rotate (par 108) and that the sample is flowed over the substrate (par 111) and interacts with the magnetic particle (Fig 3B).So, McNaughton discloses the sample is mixed with the detection fluid which is controlled by a particle flow controller (par 116).
Applicant’s argument that McNaughton does not teach or suggest that the blood analysis is based on the color of the magnetic particle is not found to be persuasive. McNaughton discloses that the apparatus is used for the blood analysis of blood viscosity (par 75). McNaughton discloses that the dye coated magnetic particles (par 167) are monitored using fluorescence detection (par 131) and allows for the rotational rate to calculate the critical slipping rate (par 171) which is used to calculate the viscosity of the sample (par 166) and so the blood analysis of McNaughton is based on the color of the magnetic test particle.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al. US 20020164659 A1 discloses magnetic particles coated in dye in a detection fluid that is mixed with blood analyzed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797